Citation Nr: 0616807	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Meniere's disease with 
left ear hearing loss and with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
October 1993 and from September 2002 to July 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for Meniere's disease.  As well, among other 
actions, the RO denied service connection for bilateral 
hearing loss and for tinnitus.  For reasons dictated by the 
medical facts in this case, the Board has chosen to 
characterize the issue on appeal as it is stated on the title 
page of this decision.  

A hearing was held at the RO in August 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

  
FINDINGS OF FACT

1.  Meniere's disease preexisted the veteran's entrance on 
his second period of military service that began in September 
2002.  

2.  Preexisting Meniere's disease underwent a permanent 
increase in severity while the veteran was in military 
service from September 2002 to July 2003.  

CONCLUSION OF LAW

Meniere's disease with left ear hearing loss and with 
tinnitus was aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claim for service connection for Meniere's disease with left 
ear hearing loss and with tinnitus.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision.

Legal Criteria

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Moreover, "temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Analysis

The Board has reviewed the evidence of record, including the 
following:  service medical records, dated from 1989 through 
2003; VA clinical records, dated from June 1999 to January 
2004; reports of VA examinations performed in January 2004; 
and the transcript of the veteran's personal hearing 
conducted in August 2005.  

A preentrance examination was performed in July 1989.  The 
claimant denied dizziness or fainting spells.  No neurologic 
defects were detected on physical examination.  Service 
medical records pertaining to the claimant's first period of 
military service, from October 1989 to October 1993, contain 
no reference to complaints of a pattern of vertigo or 
dysequalibrium.  At the veteran's examination in October 1993 
for separation from his period of active duty, he denied 
dizziness or fainting spells.  No neurologic defects were 
detected on physical examination.

A service department quadrennial physical examination was 
performed in January 1996.  The veteran denied dizziness or 
fainting spells, and he was evaluated as neurologically 
normal.  No neurologic defects were detected on an April 1999 
examination for the purpose of the claimant's induction into 
the National Guard, in advance of his reentrance into a later 
period of active military service that began in September 
2002.  

There is of record no report of an examination having been 
performed in September 2002, at about the time of the 
veteran's entrance into his second period of military 
service.  However, in August 2002, the veteran completed a 
medical certificate as to his state of health.  He denied any 
medical problems since his last periodic physical 
examination.  He also denied current medical problems.  

Service department treatment entries, dated from October 2002 
to January 2003, indicate the veteran's complaints of 
dizziness, that had reportedly been present since about 
February 2002.  He related that he experienced unpredictable 
bouts of acute vertigo.  Bouts of vertigo were described as 
progressive.  Also noted were complaints of tinnitus and 
hearing loss.  Audiologic testing indicated asymmetric 
hearing loss involving the left ear.

Diagnostic studies were performed, and the assessment was 
that the veteran had some sort of vestibular dysfunction, 
probably Meniere's disease.  An April 2003 treatment notation 
indicates that he was to be referred for evaluation by a 
medical board because of incapacitating episodes of vertigo 
that he experienced on a regular basis.  He was scheduled for 
ear surgery in June 2003.  

A VA examination to evaluate the veteran's ear disorder was 
performed in January 2004.  The examiner reported claims file 
review.  Highlights of the examiner's narrative of the 
veteran's medical history follow.  

On enlistment into service in 1989, the veteran had an 
audiogram that showed moderate hearing loss at the higher 
frequencies and mild hearing loss in the middle frequencies.  
Ten years later, on an examination in 1999 for the purpose of 
National Guard service, there was a demonstrated progression 
of hearing loss in the left ear.  In 2002, he had a further 
progression of hearing loss, with increases in all hearing 
frequencies in the left ear, including a 90 dB loss at the 
highest frequency.  

The narrative continues by noting that the veteran, in 
February 2002, presented with symptoms of vertigo, initially 
diagnosed as labyrinthitis.  After that, he was seen on 
several occasions and treated for vertigo, and by November 
2002, he was reporting two to three episodes of vertigo 
weekly.  The following month, he was evaluated by the 
neurology service and the ear, nose and throat service, and 
the assessment was that he had Meniere's disease.  

According to the narrative, a service department medical 
board gave a presumptive diagnosis of Meniere's disease, with 
moderate-to-severe hearing loss and incapacitating episodes 
of vertigo with nausea and vomiting.  In June 2003, the 
veteran underwent placement of an endolymphatic shunt on the 
left and treatment of endolymphatic hydrops related to 
Meniere's disease.  Currently, the veteran complained of 
hearing loss, greatest in the left ear; recurrent tinnitus; 
and recurrent vertigo with balance and gait problems.  The 
diagnosis was progressive hearing loss involving the left ear 
associated with Meniere's disease, status post endolymphatic 
shunt placement.

A VA audiology examination was also performed in January 
2004.  The examiner reported claims file review.  The 
diagnosis was normal hearing in the right ear and moderately 
severe-to-profound sensorineural hearing loss in the left ear 
with tinnitus.  Based upon review of the medical records, the 
examiner observed that the veteran's left ear hearing loss 
was assumed to be related to vestibular dysfunction.  

A review of the medical evidence demonstrates a longstanding, 
progressive hearing loss involving the left ear, and left ear 
hearing loss has apparently been present since the veteran's 
first period of military service that began in October 1989.  
However, during the period from October 1989 and going 
forward, but prior to February 2002, progressive left ear 
hearing loss was not accompanied by any pattern of recurrent 
tinnitus or vertigo.  Recurrent vertigo first began to 
manifest itself about February 2002; the problem necessitated 
several visits to a VA clinic for treatment through June 
2002.  

A physical examination was not performed at about the time of 
the veteran's reentrance into military service in September 
2002.  However, there is for consideration his August 2002 
certificate of medical health, which suggests that he was not 
then experiencing any particular problem with vertigo, left 
ear hearing loss, or tinnitus.  

In view of the medical facts in this case, the Board believes 
that the veteran experienced the complex of symptoms of 
Meniere's disease-vertigo, tinnitus and progressive 
unilateral hearing loss-prior to his reentrance into 
military service in September 2002.  The question, then, is 
whether Meniere's disease was aggravated, i.e., whether the 
condition underwent a permanent increase in severity while 
the claimant was performing his second period of military 
service.  

As to the question of aggravation of preservice Meniere's 
disease, there is for consideration the veteran's certificate 
of medical health, completed in August 2002, which suggests 
that he was not then experiencing any particular problem with 
vertigo, left ear hearing loss, or tinnitus. By contrast, he 
experienced a documented pattern of increasingly severe and 
debilitating vertigo and dysequalibrium over the months that 
followed his reentrance into military service.  The 
assessment of service department examiners was that his 
progressive symptomatology was due to Meniere's disease.  In 
fact, symptoms of Meniere's disease had become so severe as 
to necessitate ear surgery in June 2003.  The symptom complex 
of Meniere's disease has persisted since the veteran left 
military service.  

A longitudinal review of the record persuades the Board that 
preexisting Meniere's disease underwent a permanent increase 
in severity during the veteran's second period of military 
service.  According, service connection, on the basis of 
aggravation, is warranted for Meniere's disease with left ear 
hearing loss and with tinnitus.  In reaching its 
determination to grant service connection for that condition, 
the Board has been mindful of the doctrine of the benefit of 
the doubt.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for Meniere's disease with left ear 
hearing loss and with tinnitus is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


